DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 17 May 2022, with respect to the Specification Objection have been fully considered and are persuasive. The Specification Objection of 17 Feb 2022 has been withdrawn in view of the amended specification. 
Applicant’s arguments, see pg. 7, filed 17 May 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of 17 Feb 2022 have been withdrawn in view of the amended claims. 
Applicant's arguments, see pg. 7-9, filed 17 May 2022, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered but they are not persuasive. 
Regarding independent claims 1 and 9, Applicant argues, see pg. 8, that “in Nukaya, the cable CB … (is) not fitted and fixed, as claimed … (and) the grip 22 of Nukaya is not analogous to the connector part C2 of the instant application.” However, the Examiner respectfully disagrees. First, the claims do not explicitly define “fitted and fixed”. Therefore, a broadest reasonable interpretation has been given to “fitted and fixed”. This includes Nukaya’s cable CB1 configured to be fitted, or pass through openings/slits A2 and A5 and to hang on wound around cable receiver 14 ([0048] and [0051]-[0052]), and fixed, or suppressed from hanging down and coming into contact with a floor or the like by the cable receiver 14 ([0052]), as well as Nukaya’s grip 22 configured to be fitted, or inserted into tube 13, and fixed, or supported by bottom 12 ([0050]). Second, the claims also do not explicitly define “a connector part”. Therefore, a broadest reasonable interpretation has been given to “a connector part” recited in the claims as any part connected, both directly and indirectly in contact, to a probe of the ultrasonic measurement apparatus that is to be fitted and fixed. See the 35 U.S.C. 102 rejections to claims 1 and 9 below.
Regarding dependent claims 2-8 and 10-18, Applicant argues, see pg. 8-9, that the dependent claims are allowable for at least the same arguments made to independent claims 1 and 9. However, the Examiner respectfully disagrees at least for the reasons explained above. See the 35 U.S.C. 102 and 103 rejections to the dependent claims below.
Applicant’s arguments, see pg. 9, filed 17 May 2022, with respect to the Duplicate Claim Warning have been fully considered and are persuasive. The Duplicate Claim Warning of 17 Feb 2022 has been with drawn in view of the amended claims.

Status of Claims
Claims 1-18 are currently examination. Claims 17-18 have been newly added since the Non-Final Office Action of 17 Feb 2022. 

Claim Objections
Claim 17 is objected to because of the following informality:  
“the two surfaces, a space” should read “the two surfaces, and a space”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “The mounting member according to claim 9, further comprising: a fixing portion to which at least a part of a cable and connector part that are connected to a probe of the ultrasonic measurement apparatus is to be fitted and fixed.” It is unclear whether “a fixing portion” recited in claim 10 is the same or different from “a fixing portion” recited in claim 9, to which claim 10 depends. If different, it is further unclear which fixing portion is providing antecedent basis for “the fixing portion” recited in claims 11-12. Claims 11-13 inherit the deficiency by the nature of their dependency on claim 10. For purposes of the examination, the fixing portion recited in claim 10 is being given a broadest reasonable interpretation as the fixing portion recited in claim 9.
Claim 17 recites the limitation “wherein the fixing portion includes two surfaces which are opposed to each other so that the cable is sandwiched between the two surfaces,Page 5 of 10Appl. No. 16/860,163Amendment Dated: May 17, 2022Reply to Office action of February 17, 2022 (and) a space between the two surfaces at the constricted part is narrower than a space between the two surfaces at the other parts”. First, it is unclear whether the two surfaces explicitly recited to be included in the fixing portion are the same or different from “the two surfaces at the constricted part” also recited in the claim. Second, the antecedent basis for “the constricted part” is unclear: it is unclear to which of two constricted parts recited in claim 3 the limitation “the constricted part” recited in claim 17 is referring. Lastly, the metes and bounds of “the other parts” are not clear. For the purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the fixing portion includes two surfaces at a constricted part which are opposed to each other so that the cable is sandwiched between the two surfaces,Page 5 of 10Appl. No. 16/860,163Amendment Dated: May 17, 2022Reply to Office action of February 17, 2022 and a space between the two surfaces at the constricted part is narrower than another space”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nukaya et al. (US PG Pub No. 2019/0223834) - hereinafter referred to as Nukaya.
Regarding claim 1, Nukaya discloses a mounting member (Fig. 1: probe holder 10) which is to be attached to a cart ([0089]: holder support member 40, to which probe holder is attached, is detachably attached to a cart on which the ultrasonic diagnostic device is mounted) to which a monitor configured to display an ultrasonic image is fixed (Fig. 1 and [0003]: ultrasonic diagnostic device displays an ultrasonic image on an image display is conventionally known), the mounting member (probe holder 10) on which an ultrasonic measurement apparatus configured to acquire the ultrasonic image is to be mounted (probe 20 of ultrasonic diagnostic device 30; [0024]: transmitting and receiving ultrasonic wave to and from a subject such as a living body by an ultrasonic probe is conventionally known), the mounting member (probe holder 10) comprising:
a fixing portion (probe holder 10 including tube 13 and cable receiver 14) to which at least a part of a cable (CB1) and/or at least a connector part (grip 22) that are connected to a probe of the ultrasonic measurement apparatus (ultrasonic probe 20) is to be fitted and fixed (Fig. 4-6; [0050]: grip 22 inserted into tube 13 and supported by bottom 12; [0048]: cable CB1 pass through openings/slits A5 and A2 of tube 13; [0051]-[0052]: cable CB1 hung on wound around cable receiver 14 to suppress cable CB1 from hanging down and coming into contact with a floor or the like),
wherein both the at least part of the cable (CB1) and the at least part of the connector part (grip 22) are fitted and fixed (Fig. 4-5; [0051]-[0052]: cable CB1 is hung on or wound around cable receiver 14 of probe holder 14 to suppress cable CB1 from hanging down and coming into contact with a floor or the like; [0050]: grip 22 inserted into tube 13 and supported by bottom 12).
Regarding claim 2, Nukaya discloses all limitations of claim 1, as discussed above, and Nukaya further discloses:
wherein the fixing portion (probe holder 10) has a constricted part into which the cable is to be fitted ([0048]: cable CB1 pass through opening/slit A5 and A2 of tube 13).
Regarding claim 3, Nukaya discloses all limitations of claim 1, as discussed above, and Nukaya further discloses:
wherein the fixing portion (probe holder 10) has two constricted parts (openings/slits A2 and A5) are disposed along a longitudinal direction of the cable and into which the cable is to be fitted (Fig. 4 and [0048]: cable CB1 passes through openings/slits A2 and A5).
Regarding claim 17, Nukaya discloses all limitations of claim 3, as discussed above, and Nukaya further discloses:
wherein the fixing portion (probe holder 10) includes two surfaces ([0051]: outer peripheral surface of tube 13 and surface of cable receiver 14 facing the outer peripheral surface of tube 13; see annotated Fig. 4 below) which are opposed to each other so that the cable is sandwiched between the two surfaces ([0051]-[0052]: cable CB1 is hung on or wound around cable receiver 14),
a space between the two surfaces at the constricted part is narrower than another space (see annotated Fig. 4 below: space between outer peripheral surface of tube 13 and surface of cable receiver 14 facing the outer peripheral surface of tube 13 is narrower than opening A1):

    PNG
    media_image1.png
    495
    690
    media_image1.png
    Greyscale

Regarding claim 4, Nukaya discloses all limitations of claim 1, as discussed above, and Nukaya further discloses:
a first mounting portion (protrusions 13a-h) on which the probe (probe 20) is to be mounted along a vertical direction (Fig. 5-11).
Regarding claim 5, Nukaya discloses all limitations of claim 4, as discussed above, and Nukaya further discloses:
wherein long sides (protrusions 13a-h) that constitute the first mounting portion (Fig. 7-11), and that are opposed to each other are approximately parallel to each other (Fig. 7-11).
Regarding claim 6, Nukaya discloses all limitations of claim 5, as discussed above, and Nukaya further discloses:
wherein a tapered portion (protrusions 13a-b) is formed in an upper surface of the first mounting portion, to enable the probe to be prevented from slipping off, and to be mounted from an upper side (Fig. 7 and 10: D11 < D12; [0070]: protrusions 13a and 13b is narrower at upper portion than at lower portion; [0077]: protrusions 13a to 13d lock the head 21 such that the ultrasonic probe 20 housed in the ultrasonic probe holder 10 does not come out of the ultrasonic probe holder 10).
Regarding claim 18, Nukaya discloses all limitations of claim 6, as discussed above, and Nukaya further discloses:
wherein the first mounting portion (probe holder 10) includes a shape that is recessed in a U-like manner, and the tapered portion (protrusions 13a-b) is formed along the U-shape of the first mounting portion (see annotated in  exemplary Fig. 9-10):
    
    PNG
    media_image2.png
    639
    531
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    680
    441
    media_image3.png
    Greyscale

Regarding claim 8, Nukaya discloses all limitations of claim 1, as discussed above, and Nukaya further discloses:
the cart ([0089]: cart);
the monitor (Fig. 1); and
the ultrasonic measurement apparatus (ultrasonic diagnostic device 30 including probe 20).
Regarding claims 9-10, Nukaya discloses a mounting member (Fig. 1: probe holder 10) which is to be attached to a cart ([0089]: holder support member 40, to which probe holder is attached, is detachably attached to a cart on which the ultrasonic diagnostic device is mounted) to which a monitor configured to display an ultrasonic image is fixed (Fig. 1 and [0003]: ultrasonic diagnostic device displays an ultrasonic image on an image display is conventionally known), the mounting member (probe holder 10) on which an ultrasonic measurement apparatus configured to acquire the ultrasonic image is to be mounted (probe 20; [0024]: transmitting and receiving ultrasonic wave to and from a subject such as a living body by an ultrasonic probe is conventionally known), the mounting member (probe holder 10) comprising:
a fixing portion (probe holder 10 including tube 13) to which at least a part of a cable (cable CB 1) and/or at least a part of a connector part (grip 22) that is connected to a probe of the ultrasonic measurement apparatus (ultrasonic probe 20) is to be fitted and fixed (Fig. 4-6; [0051]-[0052]: cable CB1 hung on wound around cable receiver 14; [0048]: cable CB1 pass through opening/slit A5 and A2 of tube 13; [0050]: grip 22 inserted into tube 13 and supported by bottom 12),
wherein the fixing portion includes a housing part (tube 13) in which the at least part of the connector part (grip 22) is housed and fixed (Fig. 4-5; [0050]: grip 22 inserted into tube 13 and supported by bottom 12).
Regarding claim 11, Nukaya discloses all limitations of claim 10, as discussed above, and Nukaya further discloses:
wherein the fixing portion (probe holder 10) has a constricted part into which the cable is to be fitted ([0048]: cable CB1 pass through opening/slit A5 and A2 of tube 13).
Regarding claim 12, Nukaya discloses all limitations of claim 10, as discussed above, and Nukaya further discloses:
wherein the fixing portion (probe holder 10) has two constricted parts (openings/slits A2 and A5) are disposed along a longitudinal direction of the cable and into which the cable is to be fitted (Fig. 4 and [0048]: cable CB1 pass through openings/slits A5 and A2 of tube 13).
Regarding claim 13, Nukaya discloses all limitations of claim 12, as discussed above, and Nukaya further discloses:
wherein long sides (protrusions 13a-h) that constitute the first mounting portion (Fig. 7-11), and that are opposed to each other are approximately parallel to each other (Fig. 7-11).
Regarding claim 14, Nukaya discloses all limitations of claim 9, as discussed above, and Nukaya further discloses:
a tapered portion (protrusions 13a-b) is formed in an upper surface of the first mounting portion, to enable the probe to be prevented from slipping off, and to be mounted from an upper side (Fig. 7 and 10: D11 < D12; [0070]: protrusions 13a and 13b is narrower at upper portion than at lower portion; [0077]: protrusions 13a to 13d lock the head 21 such that the ultrasonic probe 20 housed in the ultrasonic probe holder 10 does not come out of the ultrasonic probe holder 10).
Regarding claim 16, Nukaya discloses all limitations of claim 9, as discussed above, and Nukaya further discloses:
the cart ([0089]: cart);
the monitor (Fig. 1); and
the ultrasonic measurement apparatus (ultrasonic diagnostic device 30 including probe 20).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nukaya as applied to claims 1 and 9, respectively, above, and further in view of Steins et al. (US PG Pub No. 2008/0146922) - hereinafter referred to as Steins.
Regarding claims 7 and 15, Nukaya discloses all limitations of claims 1 and 9, respectively, as discussed above, and Nukaya does not disclose:
a second mounting portion on which a remote controller of the ultrasonic measurement apparatus is to be mounted so that an operating surface of the remote controller is directed toward a screen of the monitor.
	Steins, however, discloses:
a second mounting portion (surface 340) on which a remote controller of an ultrasonic measurement apparatus (portable unit 12; Fig. 11) is to be mounted so that an operating surface of the remote controller is directed toward a screen of a monitor (monitor 328; Fig. 11 and [0098]: portable unit 12 supported on surface 340 of cart 314).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Nukaya to function as claimed, since an ultrasonic measurement apparatus comprising a mounting member for an ultrasound probe was well known in the art, as taught by Nukaya and Steins, and a mounting portion on which a remote controller is to be mounted was well known in the art, as taught by Steins. The motivation for the combination would have been to allow “locking the portable unit 12 to the surface 340 of the cart 314 … (and also) allow[ing] the portable unit 12 to be removed from the cart 314”, as taught by Steins ([0098]), for user friendliness. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wood (US Patent No. 11202616) discloses at least a mounting member for an ultrasound probe and its cable (see at least Fig. 2-17); and
Kang et al. (US PG Pub No. 2020/0315573, priority date of 02 Apr 2019) discloses at least a mounting member for an ultrasound probe and its cable (see at least Fig. 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799